         Case 1:19-cr-00067-PGG Document 111 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                            ORDER

 JOSEPH HOATS,                                                 19 Cr. 67 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of the Defendant will take place on

March 1, 2021 at 3:00 p.m. Any submissions on behalf of the Defendant are due February 8,

2021, and any submission by the Government is due on February 15, 2021.

               It is further ORDERED that the Probation Department prepare a presentence

investigation report for the Defendant.

Dated: New York, New York
       November 10, 2020
